              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 2:12-cr-00005-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
RICHARD DANIEL BIRD, II,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Redact and Seal [Doc. 37].

      The Defendant, through counsel, moves the Court for leave to file an

unredacted Sentencing Memorandum [Doc. 36], as well as Medical Records

[Docs. 36-3, 36-4], under seal in this case. For grounds, counsel states that

the redacted portions of the memorandum and the medical records contain

sensitive and protected health information within the meaning of the Health

Information Portability and Accountability Act (“HIPPA”) and the public’s right

to access is substantially outweighed by the Defendant’s competing privacy

rights. [Doc. 37].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable


     Case 2:12-cr-00005-MR-WCM Document 39 Filed 11/19/20 Page 1 of 3
opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

November 5, 2020, and it has been accessible to the public through the

Court’s electronic case filing system since that time. In addition to filing his

motion, the Defendant also filed a redacted version of the memorandum that

is accessible to the public. [See Doc. 37-1]. Further, the Defendant has

demonstrated that the redacted portions of the memorandum and the

medical records contain sensitive information concerning the Defendant and

that the public’s right of access to such information is substantially

outweighed by the Defendant’s competing interest in protecting the details

of such information. See United States v. Harris, 890 F.3d 480, 492 (4th Cir.

2018). Finally, having considered less drastic alternatives to sealing the

documents, the Court concludes that sealing of the unredacted Sentencing

Memorandum and the Medical Records is necessary to protect the

Defendant’s privacy interests.




                                       2

     Case 2:12-cr-00005-MR-WCM Document 39 Filed 11/19/20 Page 2 of 3
      Upon review of the Defendant’s unredacted Sentencing Memorandum

and the Medical Records, the Court finds that the unredacted portions of the

Sentencing Memorandum and the Medical Records contain case material

and information of the nature that is ordinarily sealed and appropriate to be

shielded from public access. See United States v. Harris, 890 F.3d at 492.

      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted Sentencing Memorandum and the

Medical Records under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Redact

and Seal [Doc. 37] is GRANTED. The unredacted Sentencing Memorandum

[Doc. 36] and Medical Records [Docs. 36-3, 36-4] shall remain under seal

until further Order of this Court.

      IT IS SO ORDERED.
                                     Signed: November 18, 2020




                                        3

     Case 2:12-cr-00005-MR-WCM Document 39 Filed 11/19/20 Page 3 of 3
